Citation Nr: 0930167	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.

2.  Entitlement to an increased rating for a right elbow 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through July 
1968.  During his active duty service, the Veteran served in 
Vietnam where he engaged the enemy in combat and was 
decorated with the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Veteran filed a timely Notice of 
Disagreement in May 2006, and was subsequently issued a 
Statement of the Case in November 2006.  In December 2006, 
the Veteran filed a Substantive Appeal and requested the 
scheduling of a Central Office hearing in Washington, D.C.

In March 2009, a letter was mailed to the Veteran's known 
address notifying the Veteran that his Central Office hearing 
was scheduled to take place on May 13, 2009, at 1:00 p.m., at 
the Board's offices in Washington, D.C.  The Veteran did not 
appear at his scheduled hearing, and no request to reschedule 
the hearing has been made.  This matter now comes to the 
Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's claimed chloracne has not been shown to be 
etiologically related to any in-service exposure to 
herbicides or to any injury, illness, or disease contracted 
during his active duty service.

2.  The Veteran has demonstrated full extension, flexion at 
worst to 140 degrees, full pronation, and full supination of 
the right arm; without evidence of ankylosis, flail or false 
joint, nonunion of the ulna or radius, or radiological 
evidence of arthritis in the right elbow.




CONCLUSIONS OF LAW

1.  The Veteran's claimed chloracne, claimed as secondary to 
herbicide exposure, was not incurred in or aggravated by 
service, nor may it be presumed to have been. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right elbow disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5205-5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including chloracne or other 
acneform diseases consistent with chloracne.  See 38 C.F.R. § 
3.307(a)(6)(ii).  Specifically with regard to chloracne or 
other acneform diseases consistent with chloracne, such 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.
II.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure

Based upon the service history reflected in the Veteran's DD 
Form 214, and as set forth in the RO's August 2008 
Supplemental Statement of the Case, VA has conceded that the 
Veteran was exposed to herbicides during service in Vietnam.

The Veteran's service treatment records do not reflect any 
in-service complaints of skin symptoms, nor do they indicate 
any in-service treatment or diagnosis of chloracne or any 
other skin disorder.  A July 1968 separation examination 
report reflects that the Veteran denied any current or prior 
medical history of skin disease or boils.  A clinical 
examination performed at that time did not reveal any skin 
abnormalities.

In August 2004, the Veteran returned to the VA medical center 
to seek treatment for a 10 millimeter nodule which was 
located on his right upper back.  The nodule was red/orange 
in color with brown coloration at the periphery.  Acute 
contact dermatitis due to exposure to poison oak was also 
observed on the Veteran's arms and legs.  At that time, the 
nodule from the Veteran's back was excised and submitted to 
the pathology department for further study.

The Veteran returned to the VA medical center in October 2004 
with numerous follicular papules on his upper back and chest 
which were scaling and inflamed.  He was diagnosed with 
folliculitis and seborrheic dermatitis.  No opinion was 
offered, however, as to the etiology of the rendered 
diagnoses.

The Veteran has also submitted two separate statements from 
November 2006 which were submitted by friends who assert that 
they observed scarring and pockmarks on the Veteran's 
shoulders and back after his return from service in Vietnam.  
In one statement, the scarring was described as deep and 
appeared to be caused from acute acne.

At a November 2007 optometry treatment at the VA medical 
center, the Veteran provided a prior medical history which 
included purported chloracne.


Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for chloracne, 
claimed as secondary to herbicide exposure.  Although the 
evidence demonstrates that the Veteran served within the 
borders of Vietnam and was presumptively exposed to 
herbicides (including Agent Orange), the evidence, on 
balance, does not demonstrate that his skin disorder was 
manifest within one year from the last date on which he was 
exposed to herbicides.  Post-service treatment records 
reflect that the Veteran initially treated for skin symptoms 
in June 2004 and was ultimately diagnosed with folliculitis 
and seborrheic dermatitis in August 2004, approximately 36 
years after his discharge from service.  Moreover, no 
competent medical opinion has been rendered in this case 
which relates the Veteran's folliculitis and seborrheic 
dermatitis to in-service exposure to herbicides or to an in-
service injury, illness, or disease.

Currently, the only other evidence of record supporting the 
Veteran's claim of service connection for chloracne is his 
own lay opinion that his skin disorder was caused by exposure 
to Agent Orange, as expressed in his January 2005 claim, 
November 2006 lay statements submitted by the Veteran's 
friends, and the Veteran's reported medical history at his 
November 2007 optometry treatment.
 
Even if the Veteran's assertions and the lay statements from 
the Veteran's friends could be read as claiming continuity of 
symptomatology since service, such history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter and the absence 
of any abnormal findings at the Veteran's July 1968 
separation examination.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, neither the Veteran nor his 
friends have been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation for 
his skin disorder.  Accordingly, the lay opinions offered by 
the Veteran and his friends do not constitute competent 
medical evidence and lack probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for chloracne, claimed 
as secondary to exposure to herbicides, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to an increased rating for a right elbow 
disorder,
currently evaluated as 10 percent disabling

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and which is substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned. 

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5206, which is pertinent to 
limitation of forearm flexion, provides for a noncompensable 
evaluation where flexion in the major or minor arm is limited 
to 110 degrees.  A 10 percent evaluation is appropriate where 
flexion in the major or minor arm is limited to 100 degrees.  
A 20 percent evaluation is awarded where flexion in the major 
arm is limited to 90 degrees or 70 degrees in the minor arm.  
A 30 percent evaluation is in order where flexion is limited 
to 70 degrees in the major arm or 55 degrees in the minor 
arm.  A 40 percent evaluation is appropriate where flexion of 
the major arm is limited to 55 degrees, or where flexion of 
the minor arm is limited to 45 degrees.  Finally, a maximum 
evaluation under Diagnostic Code 5205 of 50 percent is 
awarded where flexion of the major arm is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207, which is pertinent to limitation of 
elbow extension, provides for a 10 percent evaluation where 
extension of the major or minor arm is limited to 60 degrees; 
a 20 percent evaluation is in order where extension of the 
elbow in the major arm is limited to 75 degrees, or 90 
degrees in the minor arm.  A 30 percent evaluation is awarded 
where extension of the major arm is limited to 90 degrees, or 
where extension of the minor arm is limited to 100 degrees.  
A 40 percent evaluation is awarded where extension is limited 
to 100 degrees in the major arm, or 110 degrees in the minor 
arm.  Finally, a 50 percent evaluation is appropriate where 
flexion of the elbow in the major arm is limited to 110 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.
Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees in either the major or 
minor arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Diagnostic Code 5209 assigns a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.

Under Diagnostic Code 5210, a 40 percent evaluation is 
awarded where there is nonunion of the radius and ulna, with 
flail false joint.

Diagnostic Code 5211 contemplates impairment of the ulna.  
Under this Diagnostic Code, a 10 percent disability 
evaluation is in order where there is malunion of the ulna 
with bad alignment in either the major or minor arm.  A 20 
percent evaluation is appropriate where there is nonunion of 
the ulna in the lower half in either the major or minor arm.  
In instances where there is nonunion of the lower half with 
false movement, but without loss of bone substance or 
deformity, a 30 percent evaluation is awarded for the major 
arm and 20 percent for the minor arm.  In cases where the 
evidence demonstrates nonunion of the lower half with false 
movement, loss of bone substance of 1 inch (2.5 centimeters) 
or more, and deformity, a 40 percent evaluation is in order 
for the major arm, and 30 percent for the minor arm.

Diagnostic Code 5212 pertains to the impairment of the 
radius.  A 10 percent evaluation is awarded in either the 
major or minor arm for malunion of the radius with bad 
alignment.  A 20 percent evaluation is appropriate where 
there is nonunion of the upper half of the radius in either 
the major or minor arm.  Where the evidence demonstrates 
nonunion of the lower half of the radius, with false 
movement, but without loss of bone substance or deformity, a 
30 percent evaluation is in order for the major arm, and 20 
percent for the minor arm.  Finally, where there is nonunion 
of the lower half of the radius, with false movement, loss of 
bone substance of 1 inch (2.5 centimeters) or more, and 
deformity, a 40 percent evaluation is awarded for the major 
arm, and 30 percent in the minor arm.

Diagnostic Code 5213 addresses impairment of supination and 
pronation of the elbow and forearm.  This Diagnostic Code 
provides for a 10 percent evaluation where supination is 
limited to 30 degrees or less in either arm.  When, in either 
arm, pronation is lost beyond the last quarter of the arc and 
the hand does not approach full pronation, a 20 percent 
evaluation is assigned.  In instances where pronation is lost 
beyond the middle of the arc in the major arm, a 30 percent 
evaluation is assigned.  Where such a condition is present in 
the minor arm, a 20 percent evaluation is appropriate.  In 
instances where there is loss of supination and pronation 
(bone fusion) and the hand is fixed near the middle of the 
arc or moderate pronation, a 20 percent evaluation is in 
order.  Where the evidence shows loss of supination and 
pronation (bone fusion) and the hand on the major arm is 
fixed in full pronation, a 30 percent evaluation is assigned.  
If such a condition is present in the minor arm, a 20 percent 
evaluation is appropriate.  A 40 percent evaluation is in 
order where there is loss of supination and pronation (bone 
fusion) in the major arm, and the hand is fixed in supination 
or hyperpronation.  Where such a condition is demonstrated in 
the minor arm, a 30 percent evaluation is assigned.  See 38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

From the outset of its analysis, the Board notes that the 
Veteran is right hand dominant, as set forth in his July 2008 
VA examination.

In September 2003, the Veteran was evaluated and treated at 
the VA medical center in Salem, Virginia for neck pain, 
shoulder pain, and numbness, tingling, and poor grip in both 
hands.  At that time, he reported that he had suffered a 
dislocated elbow while in Vietnam in 1970, and that he had 
experienced intermittent numbness of the lateral three 
fingers of his right hand since that time.  An examination of 
the Veteran's extremities did not reveal any edema or 
deformities.  With regard to his reported symptoms of 
recurrent numbness in his fingers, the treating physician 
noted that clinical and imaging studies did not suggest any 
radicular pain.  The Veteran was advised to undergo a nerve 
conduction study to further explore those symptoms.

The Veteran underwent a nerve conduction study in October 
2003 which revealed evidence of focal median nerve neuropathy 
of both wrists related to carpal tunnel syndrome.


In March 2005, the Veteran underwent a VA examination of his 
right elbow.  At the examination, he reported posterior 
tenderness on his right elbow and pain with an intensity 
level of four to five on a scale of ten.  The Veteran also 
reported stiffness, weakness, occasional locking, 
fatigability, lack of endurance and difficulty in operating 
pneumatic tools and hammers at his job as a contractor.  He 
denied any swelling, heat, redness, instability or giving way 
of the right elbow.  Although the Veteran stated that he 
experienced flare-ups which consisted of increased pain and a 
propensity toward dropping objects, he denied missing any 
time from work.  He also denied having any prior surgical 
treatment on his right elbow.

Examination of the right elbow revealed posterior and 
anterior tenderness without crepitance, laxity, swelling, or 
deformity.  During range of motion testing of the right 
elbow, the Veteran was able to produce full extension to zero 
degrees, active flexion to 140 degrees, passive flexion to 
145 degrees, and flexion to 147 degrees after fatiguing.  
Pain was reported with all motion, however, no decrease in 
range of motion or joint function due to pain, fatigue, 
weakness, or lack of endurance was noted after repetitive 
movement.  Strength of both upper extremities was full.  
Pulses and reflexes were normal.  Grip strength was good 
bilaterally.  X-rays of the Veteran's right elbow revealed 
evidence of a prior medial epicondyle fracture with nonunion.  
These findings did not represent any change from previous x-
rays from 1999 which were in the claims file and reviewed by 
the examiner.

In July 2008, the Veteran underwent another VA examination of 
his right elbow.  At that time, he reported that pain in his 
right elbow had worsened over the past ten years.  He 
described his right elbow pain as shooting from the elbow to 
his fingers.  He continued to report stiffness and weakness 
in his right elbow, as well as flare-ups of pain which 
occurred every two to three weeks and lasted for "hours."  
In contrast to his prior March 2005 examination, he stated 
that he experienced giving way of his elbow and swelling with 
overuse.  The Veteran reported that he occasionally wore a 
brace on his elbow while working.

On examination of the right elbow, the examiner noted mild 
tenderness to palpation laterally.  The Veteran was able to 
demonstrate full extension of the right arm to zero degrees, 
flexion from zero to 145 degrees, pronation from zero to 80 
degrees, and supination from zero to 85 degrees.  There was 
no evidence of pain or additional limitation of the elbow 
after repetitive motion.  No ankylosis was observed.  New x-
rays of the right elbow revealed no changes from findings 
revealed by the Veteran's prior 1999 and March 2005 x-rays.  
Based upon the examination, the examiner diagnosed an old 
fracture of the medial epicondyle with residual nonunion.  
The examiner further concluded that there was no radiological 
evidence of arthritis in the right elbow.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to an increased rating for a right 
elbow disorder, currently evaluated as 10 percent disabling.  
The evidence does not demonstrate ankylosis of the right 
elbow, nor does it show the presence of flail or false joint.  
Although x-rays of the right elbow revealed an old fracture 
of the medial epicondyle with residual nonunion, there is no 
evidence of nonunion of the ulna or radius bones of the 
elbow.  Moreover, at his VA examinations in March 2005 and 
July 2008, the Veteran was able to produce full extension to 
zero degrees, flexion which was at worst to 140 degrees 
(lacking only five degrees of full flexion), full pronation 
to 80 degrees, and full supination to 85 degrees.  Even with 
the Veteran's reported right elbow pain taken into full 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of right arm flexion of 90 
degrees or less, extension of 75 degrees or less, impairment 
of supination or pronation of the right arm, given the extent 
of motion demonstrated by the Veteran.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5206-5208, 5213.  Moreover, the 
examiner from the July 2008 VA examination has opined that 
there is no radiological evidence of arthritis in the right 
elbow.

Moreover, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that his right 
elbow disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support the Veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for the Veteran's service connected right elbow 
disorder, and this claim must be denied.  38 C.F.R. § 4.3, 
4.7. 

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  


In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for entitlement to service connection for chloracne, 
claimed as secondary to exposure to herbicides, and an 
increased rating for a right elbow disorder in a February 
2005 notification letter.  Any deficiencies of notification 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claim for 
service connection for chloracne is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for an increased 
evaluation for a right elbow disorder, the Board notes that, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2005 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board is 
aware that the February 2005 notice letter did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  A subsequent notification 
letter mailed to the Veteran in May 2008, however, set forth 
the full provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5205 through 5213.  The May 2008 letter also 
notified the Veteran that factors that would be considered in 
adjudicating his claim for an increased rating included the 
nature and symptoms of his disorder, severity and duration of 
his symptoms, impact of his symptoms and disorder upon his 
employment and daily life, and specific test results such as 
range of motion testing.  Following issuance of the May 2008 
notification letter, the Veteran was afforded a reasonable 
period of time in which to respond before the matter was 
readjudicated by the RO in an August 2008 Supplemental 
Statement of the Case.  The Board finds that the Veteran has 
received adequate notice that is consistent with the 
requirements set forth in Vazquez-Flores. 

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  His records from the 
Social Security Administration have also been obtained.  
Additionally, he was afforded two VA examinations of the 
right elbow in March 2005 and July 2008.

Insofar as the Veteran's claim for service connection for 
chloracne, the Board notes that the Veteran has not undergone 
a VA examination.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded the veteran where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, given the absence of a competent 
medical opinion relating the Veteran's current diagnosed skin 
disorder to in-service exposure to herbicides or to an in-
service injury, illness, or disease, and the lack of evidence 
demonstrating persistent or recurrent skin symptoms, a VA 
examination is not "necessary" in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chloracne, claimed as 
secondary to herbicide exposure, is denied.

Entitlement to an increased rating for a right elbow 
disorder, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


